MEMORANDUM**
California state prisoner Isadore H. Henry appeals the district court’s judgment denying his 28 U.S.C. § 2254 petition for writ of habeas corpus challenging his bench trial conviction and sentence for a series of “follow-home” robberies.
*873Henry contends that his waiver of a jury trial was not knowing and voluntary as required by the Sixth Amendment. See Godinez v. Moran, 509 U.S. 389, 400, 113 S.Ct. 2680, 125 L.Ed.2d 321 (1993). We have jurisdiction pursuant to 28 U.S.C. § 2253. For the reasons stated in the relevant portions of the Magistrate Judge’s May 16, 2003 Report and Recommendation, we affirm the district court’s determination that Henry’s waiver did not constitute a violation of the Sixth Amendment.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.